
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24



CONSULTING AGREEMENT


        THIS CONSULTING AGREEMENT (this "Agreement") is made and entered into
effective as of this 29th day of November, 2001, by and between PETCO Animal
Supplies, Inc., a Delaware Corporation ("Company"), and Brian K. Devine, an
individual ("Consultant").


RECITALS


        WHEREAS, Consultant and Company are parties to that certain Employment
Agreement dated as of March 17, 1996, as amended and restated as of October 2,
2000 (the "Employment Agreement");

        WHEREAS, Section 13 of the Employment Agreement provides that upon
termination of the Employment Agreement in accordance with its terms, other than
a termination by Company for Cause (as defined in the Employment Agreement) or
for failure to meet certain minimum performance objectives or by Consultant
without Good Reason (as defined in the Employment Agreement), Company and
Consultant shall be subject a consulting agreement containing the terms
specified on Exhibit D to the Employment Agreement; and

        WHEREAS, once the Employment Agreement has been terminated in accordance
with its terms, Company and Consultant desire that Consultant provide the
services set forth under the terms of this Agreement.

        NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:


AGREEMENT


        1.    Consultant's Status.    Consultant acknowledges that he is an
independent contractor and is not an agent or employee of Company, and has no
authority to bind Company by contract or otherwise without the express written
consent of the Chief Executive Officer or Chief Financial Officer of Company
("Company Representative"), or a designee, or a person having the same powers
and authority of the Company Representative. Consultant also acknowledges and
warrants that he has the power to enter into this Agreement and that his
entering into this Agreement is not prohibited or restricted by any law or
regulation by which he is bound nor will it cause a breach of any agreement
which will or may have a material adverse effect on Company.

        2.    Term and Termination.    The term of this Agreement ("Term") shall
be ten (10) years from the date of the termination of the Consultant's
employment with the Company, except if such termination is (1) for Cause
pursuant to Section 5(b)(ii) of the Employment Agreement or (2) pursuant to
Section 5(d)(2) of the Employment Agreement for the Employee's failure to meet
the minimum performance objectives set forth in Exhibit C to the Employment
Agreement. This Agreement shall automatically terminate prior to the expiration
of the Term upon the day after the death or Disability of Consultant. In the
event of such early termination, Company shall pay Consultant all amounts due
and payable under Section 4 of this Agreement up to and including the day of
Consultant's death or Disability, but shall have no obligation to pay Consultant
any compensation under this Agreement after such day. The provisions of
Sections 5, 6, 7, 8, 9(a), 9(b) and 9(c) hereof shall survive the expiration or
termination of this Agreement.

        For purposes of this Agreement, "Disability" means an inability by
Consultant to perform a substantial portion of Consultant's duties by reason of
physical or mental incapacity or disability for a total of one hundred and
eighty (180) days or more in any consecutive period of three hundred and
sixty-five (365) days, as determined by the reasonable judgment of a physician
selected by Consultant and reasonably acceptable to Company.

--------------------------------------------------------------------------------


        3.    Scope of Work and Other Activities.    

        (a)  Consultant shall, upon the request or direction of Company
Representative, provide information, advice and assistance concerning matters
that are within the scope of Consultant's knowledge and expertise (the
"Services"). The scope of Consultant's Services shall include, but is not
necessarily limited to, consulting with Company on strategy, marketing trends
and methodologies, and providing other advice and assistance that reasonably
falls within Consultant's knowledge and expertise. Consultant's advice shall be
of an advisory nature and Company shall not have any obligation to follow such
advice.

        (b)  Consultant shall be available to provide Services up to ten
(10) hours per week during normal business hours ("normal business hours" being
9:00 a.m. to 5:00 p.m. in the time zone of Consultant's current place of
residence, on any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of California or is a day on which banking
institutions located in California are authorized or required by law or other
governmental action to close). Unless otherwise directed by Company
Representative, Consultant shall be available to perform the Services via
telephone conference from his residence or an office provided and operated by
Consultant; no office or office support will be provided by Company. If Company
Representative directs, Consultant shall provide the Services in person at the
principal executive offices of Company or at another location to be mutually
agreed by Consultant and Company; provided, however, that Company shall not
require Consultant to provide Services in person for more than 2 days in any
calendar month, unless the Services are provided at a location within 40 miles
from Consultant's then current place of residence. If Company Representative
directs Consultant to provide Services in person, Company shall make first-class
travel arrangements reasonably satisfactory to Consultant at Company's sole cost
and expense, as provided in Section 4. Company shall reasonably accommodate
Consultant's schedule when requesting Consultant's assistance pursuant to this
paragraph. During the Term, Consultant may engage in any other business or
professional activities, either on a full-time or part-time basis, so long as
such activities, either singly or in the aggregate, do not interfere with the
proper performance of his duties and responsibilities to Company.

        4.    Compensation.    During the Term, unless the Agreement is earlier
terminated pursuant to Section 2 above, Consultant shall receive annual
compensation equal to 25% of the greater of Consultant's annual base salary
immediately prior to termination of employment with Company or base salary
actually paid to Consultant over the twelve months immediately prior to
termination, payable in accordance with the Company's normal payroll practices
and procedures, as sole and complete consideration for his performance of
Services under this Agreement. Any expenses incurred by Consultant in performing
Services under this Agreement, other than (a) the actual cost of all telephone
charges which may be necessary in connection with Services provided by
Consultant under this Agreement and (b) reasonable expenses incurred in
connection with travel performed at the request of Company, shall be the sole
responsibility of Consultant. Expenses reimbursable under this Section 4 shall
be invoiced by Consultant to Company on a monthly basis and Company shall pay
such invoices within thirty (30) days of receipt of the invoice.

        Employment Taxes and Benefits.    Consultant is solely responsible for
taxes required to be paid with respect to his performance of Services and the
receipt of consideration under this Agreement, including, without limitation,
United States federal, state and local income taxes, payroll taxes, social
security, unemployment or disability insurance, or similar items. Consultant
will indemnify Company and hold it harmless from and against all claims,
damages, losses and expenses, including reasonable fees and expenses of
attorneys, relating to any obligation imposed by law on Company to pay any
withholding taxes, payroll taxes, social security, unemployment or disability
insurance, or similar items in connection with consideration received by
Consultant pursuant to this Agreement, whether such obligations are imposed by
the Internal Revenue Service or any other federal, state or local

2

--------------------------------------------------------------------------------


governmental authority. Other than the Supplemental Executive Retirement Program
described in the Employment Agreement or as otherwise contemplated by the
Employment Agreement, Consultant will not be entitled to participate in any
plans, arrangements, or distributions by Company pertaining to any bonus, profit
sharing, insurance or similar benefits for Company's employees.

        Non-Disclosure of Confidential and Proprietary Information.    During
the term of this Agreement, and in the course of Consultant's performance
hereunder, Consultant may receive and otherwise be exposed to Company's
confidential and proprietary information. Consultant acknowledges the
confidential and secret character of such information, and agrees that such
information is the sole, exclusive, and extremely valuable property of Company.
Accordingly, Consultant agrees not to reproduce any such information without
Company's prior written consent and not to divulge all or any part of such
information in any form to any third party, either during or after the term of
this Agreement unless such information (a) become generally available to the
public other than as a result of a disclosure by Consultant, (b) was available
to Consultant on a non-confidential basis prior to the disclosure of such
information or (c) became available to the Consultant on a non-confidential
basis from a source other than the Company or its agents, advisors or
representatives. Upon the termination of this Agreement for any reason,
including the expiration of the term, Consultant agrees to cease using and to
return to Company all whole and partial copies and derivations of such
information; whether in Consultant's possession or under Consultant's direct or
indirect control. Unless otherwise required by law or judicial process,
Consultant agrees that Consultant and his agents, representatives, employees or
partners will not, either during or after the term of this Agreement, disclose
the existence, subject matter or terms of this Agreement, unless prior written
consent to such disclosure is obtained from Company, which consent may be
withheld at Company's reasonable discretion.

        5.    Indemnification by Consultant.    Consultant shall indemnify
Company and hold it harmless from and against any and all claims, damages,
losses and expenses, including court costs and reasonable fees and expenses of
attorneys, arising out of or resulting from any action by a third party that is
based on any negligent act or omission or willful conduct of Consultant and
which results in: (a) any bodily injury, sickness, disease or death; (b) any
injury or destruction to tangible or intangible property (including computer
programs and data) or any loss of use resulting therefrom; or (c) any violation
of any statute, ordinance, or regulation.

        6.    Limitation of Liability.    IN NO EVENT SHALL COMPANY BE LIABLE
FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGE OF ANY KIND IN
CONNECTION WITH THIS AGREEMENT, EVEN IF COMPANY HAS BEEN INFORMED IN ADVANCE OF
THE POSSIBILITY OF SUCH DAMAGES.

        7.    Miscellaneous Provisions.    

        (a)    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

        (b)    Consent to Jurisdiction; Severability; Remedies for Breach by
Consultant.    Any action, suit or proceeding arising out of or based upon this
Agreement and the transactions contemplated herein shall be brought solely in a
U.S. Federal or state court sitting in California, and Consultant and Company
agree not to initiate any such action, suit or proceeding in any other
jurisdiction other in the California courts. Consultant submits to the
nonexclusive jurisdiction of such courts and irrevocably waives, to the fullest
extent permitted by law, any objection that he may now or hereafter have with
respect to any such action, suit or proceeding in any such court or any
appellate court, whether on the grounds of venue, residence or domicile or on
the ground that any such action, suit or proceeding has been brought in an
inconvenient forum. Consultant agrees that final judgment in any such suit,
action or proceeding brought in such court shall be conclusive and binding upon
Consultant and may be enforced in any court to the jurisdiction of which
Consultant is subject by a suit upon such judgment. If the scope of any
provision contained herein is too

3

--------------------------------------------------------------------------------




broad to permit enforcement of such provision to its full extent, then such
provision shall be enforced to the maximum extent permitted by law and
Consultant hereby consents and agrees that the scope may be judicially modified
in any proceeding brought with respect to the enforcement of such provision.
Except as otherwise provided in the previous sentence, if any provision of this
Agreement is construed to be illegal or invalid, the legality or validity of any
other provision hereof shall not be affected thereby, and any illegal or invalid
provision of the Agreement shall be severable, and all other provisions shall
remain in full force and effect. Consultant recognizes that money damages alone
would not adequately compensate Company in the event of any breach of this
Agreement, and Consultant therefore agrees that, in addition to all other
remedies available to Company at law or in equity, Company shall be entitled to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief.

        (c)    Attorneys' Fees.    If any action is necessary to enforce the
terms of this Agreement, the substantially prevailing party will be entitled to
reasonable attorneys' fees, costs and expenses in addition to any other relief
to which such prevailing party may be entitled.

        (d)    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their permitted successors
and assigns. Consultant may not assign Consultant's rights or delegate
Consultant's duties under this Agreement either in whole or in part without the
prior written consent of Company. Any attempted assignment or delegation without
such consent will be void.

        (e)    Headings.    Any headings of sections of this Agreement are
solely for the convenience of the parties hereto and are not a part of this
Agreement, nor are they to be used in its interpretation.

        (f)    Counterparts.    This Agreement may be executed and delivered by
facsimile, and in several counterparts; each such counterpart shall be
considered as an original agreement and all such executed counterparts shall
constitute one Agreement.

        (g)    Notices.    Any notice, request, instruction, or other document
required to be given under this Agreement by either party to the other shall be
in writing and delivered in person or by courier, or mailed by certified mail,
postage prepaid, return receipt requested, to the address specified below, or to
such other address as the party specifies in writing. Such notice, if in person
or by courier, will be effective when delivered, and, if by mail, will be
effective upon its mailing as specified:

If to Company:   If to Consultant:
PETCO Animal Supplies, Inc.
Attention: Chief Executive Officer
9125 Rehco Road
San Diego, California 92121
 
Brian K. Devine
P.O. Box 1305
Rancho Santa Fe 92067-1305

        (h)    Entire Agreement.    This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and merges all prior discussions between them. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the party to be charged. The failure by
either party to enforce any rights hereunder shall not be construed as a waiver
of any rights of such party.

        (i)    Severability.    If any provision of this Agreement shall be held
or deemed to be invalid, inoperative or unenforceable, such circumstances shall
not affect the validity of any other provision of this Agreement.

4

--------------------------------------------------------------------------------




        8.    Advice of Counsel.    EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING
THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first set forth above.

COMPANY:   CONSULTANT:
By:
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------

  Name: James M. Myers       Brian K. Devine   Title: Executive VP and CFO      
 

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.24



CONSULTING AGREEMENT
RECITALS
AGREEMENT
